      Case 4:20-cv-00330-P Document 74 Filed 12/11/20       Page 1 of 1 PageID 725



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                            FORT WORTH DIVISION

 ALEXIS CARLITO-GARCIAS,                    §
                                            §
      Plaintiff,                            §
                                            §
 v.                                         §    Civil Action No. 4:20-cv-00330-P
                                            §
 CITY OF FORT WORTH,                        §
                                            §
      Defendant.                            §

                                         ORDER

         The Court has been notified that the parties have resolved the instant dispute.

ECF 73. Therefore, the Court ORDERS that all deadlines are STAYED until further

ordered by the Court. The parties shall file appropriate dismissal papers—a stipulation of

dismissal under Federal Rule of Civil Procedure 41(a)(1)(A)(ii) or an appropriate motion

and corresponding proposed order—with the Clerk’s Office on or before January 12,

2021.

         SO ORDERED on this 11th day of December, 2020.
